DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/869,094, filed on 09/29/2015.

Terminal Disclaimer
Acknowledgement is made of the terminal disclaimer filed 07/01/2020. The terminal disclaimer has been approved.

REASONS FOR ALLOWANCE
Claims 1-5, 7, 9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, the prior art, such as previously cited Nakamura (US Patent 8,546,997 B2), discloses wherein a ratio Wbe/Wpz between the width Wbe of the first electrode and the width Wpz of the piezoelectric body is not less than 0.1. However, the prior art does not teach or suggest wherein the ratio Wbe/Wpz between the width Wbe of the first electrode and the width Wpz of the piezoelectric body is specifically not more than 0.8, in combination with the other claimed elements. The prior art further does not serve as a basis for a routine experimentation or optimization rationale because the prior art, and specifically Nakamura for example, does not recognize that the ratio between the width of the electrode and the width of the piezoelectric body affects a desired result, outcome, or variable (i.e., it is not recognized in the prior art that the ratio Wbe/Wpz or that the widths of the electrode or piezoelectric body are result-effective variables). Therefore, Claim 1 is allowable.
The dependent Claims 2-5, 7, and 9 are also allowable due to their dependency on independent Claim 1.
Regarding independent Claim 11, the prior art, such as previously cited Nakamura (US Patent 8,546,997 B2) and Toda (US 2003/0213304 A1), discloses wherein an area of overlap exists between the second electrode and the first electrode in the opening in the plan view with respect to an area of the opening in the plan view. However, the prior art does not teach or suggest wherein the area of overlap between the second electrode and the first electrode in the opening in the plan view is specifically within a range of not less than 1% and not more than 20% with respect to an area of the opening in the plan view, in combination with the other claimed elements. Therefore, Claim 11 is allowable.
The dependent Claims 12-14 are also allowable due to their dependency on independent Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793